Title: To Thomas Jefferson from James Thomson Callender, 29 September 1800
From: Callender, James Thomson
To: Jefferson, Thomas



Sir
Richmond Jail Septr. 29th. 1800.

I have not been able to get any more of the Prospect; but next week I shall be able to Send either the whole, or nearly so. I beg leave to inclose the Copy of a letter to W. Duane on the negro business. It contains some trifles, which may amuse. Governor Monroe has, last night, lost his only Son. It has come out that the fire in Richmond, within these two years, was the work of negroes.
I have the honour to be Sir Your obed servant

Jas. T. Callender

